Title: To John Adams from Rufus King, 11 August 1800
From: King, Rufus
To: Adams, John



Sir,
London Augt. 11. 1800

In the Paris papers of the 6th. instant is an article respecting the american negotiation, that seems to be drawn up with more care, and greater knowledge of the Subject, than is usual in a mere paragraph of the Editor’s—; and when considered in connexion with the present state of the french press, and the rumours of a like tenor, that have prevailed during the last weeks, leads to the belief that our mission has failed—I enclose the article, the authenticity of which will be ascertained in a few days—If the negotiation is broken off upon the Points, and in the manner, represented, we can be at no loss for the object, and in order to give it a greater chance of success I shall not be disappointed in hearing that french Commissaries will be sent to the U.S. as soon as our Envoys leave france. With the most perfect respect / I have the honor to be / Sir / Yr. obt. & faithful svt.

Rufus King